Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s amendment filed on 04/13/2021. Claims 1, 11, 12, 17 and 18 have been amended, claims 2, 4, 6, 8-10 have been canceled; and new claims 23 and 24 have been added. 
Currently claims 1, 3, 5, 7, 11, 12 and 17-24 are pending.
This Action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hikata et al. PCT/JP2016/083937 (US 2018/0329125) in view of  Shin et al. US 2009/0117293, Hale et al. US 2007/0085951, Ooishi et al. US 2017/0363790 and Mazaki et al. US 2007/0263152.
Claim 24: Hikata et al. disclose an optical filter 101 for anti-reflection sequentially comprising: 
(Fig. 2) a first retardation film 31 [0036] having an in-plane optical axis and having quarter-wave phase retardation characteristics (so-called λ/4 plate) [0066], 
wherein the first retardation film 31 has an in-plane retardation satisfying the following relationship: Rin = d x (nx - ny) = 130 nm to 160 nm (from 135 nm to 155 nm) [0066], 
wherein Rin is an in-plane retardation at 550nm, d is a thickness of the retardation film, and nx and ny are refractive indexes in the x-axis and y-axis direction,
wherein the first retardation film 31 further has a R (450)/R (550) value of 0.81 to 0.99, wherein R (450) is the in-plane retardation value for light having a wavelength of 450 nm, and R (550) is the in-plane retardation value for light having a wavelength of 550 nm (ratio Re (450)/Re (550) of the retardation film is preferably from 0.8 to 0.95) [0067] 
(Fig. 2) a second retardation film 32 [0036] has a thickness of 0.3 μm to 5 μm [0103]; 
(Fig. 2) a polarizer having an absorption axis formed in one direction [0036], a transmittance of 42.5% to 55% (transmittance of the polarizer is preferably from 43.0% to 46.0%) [0064]
except
wherein the second retardation film comprises a liquid crystal layer comprising liquid crystal molecules in a linear splay alignment state in which tilt angles of the liquid crystal molecules present in the liquid crystal layer gradually change along the thickness direction of the liquid crystal layer, and 
wherein a projection of all the optical axes defined by the splay alignment of the second retardation film onto a plane of the second retardation film is parallel or orthogonal to the absorption axis of the polarizer
the polarizer having a polarization degree of 65% to 99.9997%, 
wherein the optical axis of the first retardation film forms an angle of 40 degrees to 50 degrees with the absorption axis of the polarizer

(Fig. 2) the second retardation film (Hikata’s second retardation film 32) comprising liquid crystal molecules in a splay alignment state (polymeric rod-type liquid crystal compound with splay alignment in a solvent) [0006] [0030] having a plurality of optical axes in which tilt angles of the liquid crystal molecules present in the liquid crystal layer gradually changes along the thickness direction of the liquid crystal layer (splay-aligning of the liquid crystals) [0052]
Hale et al. teach
(Fig. 6) a projection of all the optical axes defined by the splay alignment of the second retardation film onto a plane of the second retardation film is parallel or orthogonal to the absorption axis of the polarizer (alignment layer 622 and a splay O-plate film 623 having an optical axis projection 624 oriented parallel to the absorption axis 631 of the polarizer 630) [0059].
Ooishi et al. teach
the polarizer having a polarization degree of 65% to 99.9997% (degree of polarization of the polarizer is preferably 98% or more) [0306].
Mazaki et al. teach
the optical axis of the first retardation film forms an angle of 40 degrees to 50 degrees with the absorption axis of the polarizer (the optical slow axis of the retardation element having a of 1/4 wavelength forms an angle of 45 degrees with the absorption axis of the linear polarizing film) [0181]
It would have been obvious to one of ordinary skill in the art to modify Hikata's invention with Shin’s structure in order to provide excellent alignment property, as taught by Shin .
Allowable Subject Matter
Claims 1, 3, 5, 7, 11, 12 and 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein the second retardation film comprises a liquid crystal layer comprising liquid crystal molecules in a splay alignment state in which tilt angles of the liquid crystal molecules present in the liquid crystal layer gradually change along the thickness direction of the liquid crystal layer, and a projection of all the optical axes defined by the splay alignment of the second retardation film onto a plane of the second retardation film is parallel or orthogonal to the absorption axis of the polarizer, wherein the liquid crystal molecules include rod-shaped or disc-shaped liquid crystal molecules, and wherein the optical axes of the second retardation film are gradually changed along the thickness direction of the film so as to have tilt angles of 70 degrees to 90 degrees at both surfaces of the film, respectively and a tilt angle of 0 degrees to 70 degrees at the middle part in the thickness direction of the film.”

Kang et al. US 2018/0122836, Lee et al. US 2018/0120631 and Lee et al. US 2020/0279979 are silent as of the specific limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871